Citation Nr: 1126871	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for a right shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1945 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 videoconference hearing.  A transcript of that hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he sustained an injury to his right knee and right shoulder while in service.  Specifically, while in basic training at Camp Rucker, Alabama, he asserts that he was engaged in a training exercise, where he disbursed a live hand grenade and jumped into a bunker, landing on stock versus dirt.  He reports that he woke up in the hospital the next day with injuries to his right foot, right knee, right shoulder, as well as a concussion.  He further reports that he spent the next 11 days in the hospital.  See June 2011 hearing transcript and December 2009 statement from the Veteran.    

The Veteran's service treatment records were lost in the National Personnel Records Center fire in 1973.  A one page Surgeon General's Office report does note that the Veteran was treated for wounds including his foot during service.  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post-service private treatment records show current disabilities of both the right knee and right shoulder, namely, right knee and shoulder arthritis.  See February 2002 and August 2003 private treatment records from Dr. R.A.  However, a VA medical examination with a nexus opinion is warranted before a final decision is issued with respect to these issues, particularly in light of the missing service treatment records.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
		
1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of his current right knee and right shoulder disabilities.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly post-service treatment records.  The examiner is also requested to consider the Veteran's reported history regarding in-service injuries to his right knee and right shoulder.  

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently demonstrated right knee and right shoulder conditions are the result of active service or any incident therein.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Thereafter, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
				   A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



